Appeal is from an order of the district court of Llano county appointing a receiver of the properties involved in cause No. 8130, on the docket of this court, 85 S.W.2d 315, this day decided.
Application by Mrs. L. F. Stribling for appointment of the receiver was first filed in the district court of Blanco county, after judgment had been rendered in her favor in cause No. 8130. By agreement of the parties it was transferred to the district court of Llano county. The grounds relied upon by appellants herein in resisting the appointment of such receiver are substantially the same as those urged on appeal for reversal of the trial court's judgment in the main case tried in Blanco county. These grounds were not *Page 323 
sustained, and the judgment in the main case was this day affirmed in cause No. 8130, to which we refer. It follows, therefore, that the judgment of the trial court appointing the receiver should be affirmed, and it is so ordered.
Affirmed.